      Case 6:19-cv-00103-JRH-BKE Document 26 Filed 10/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                STATESBORO DIVISION




RICHARD LYNN,

             Plaintiff-Appellant,

VB.                                                    Case No. CV 619-IO3




COMMISSIONER TIMOTHY C. WARD,et al,

             Defendants-Appellees.



                                        ORDER


       The appellant's motions for leave to proceed having been denied and the appeal

dismissed by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order ofthe United States Court ofAppeals for the

Eleventh Circuit is made the order of this Court.

       SO ORDERED,this                day of October, 2020.




                                                     HALL, CHIEF JUDGE

                                          UNITED STATES DISTRICT COURT

                                          SOUTHERN DISTRICT OF GEORGIA
